DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9, and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the semi-finished metal product" in lines 4-5 of the claim, "the produced metal-copper substrate" in lines 8-9 of the claim, and “the ceramic layer” in line 12 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear as recited if any of these limitations are positively recited within the body of the claim and therefore the scope of the claim is unclear.
Claims 3, 4 and 7 recite the limitation "the temperature treatment" in line 2, line 3, and lines 2-3, respectively, of the claim.  There is insufficient antecedent basis for these limitations in the claims as claim 1 recites “different temperature treatments” in the plural and therefore lacks antecedent basis and it is unclear to what the singular treatment is referencing.
Claim 9 recites the limitation "the produced metal-copper substrate" in lines 2 and 3 of the claim, “the ceramic layer” in line 3 of the claim, and “the annealing process” in line 5 of the claim.  There is insufficient antecedent basis for these limitations in the claim as these features are not positively recited within claim 1.
Claim 9 also recites where “a second grain size…is realized in the second metal layer (12) by the annealing process prior to the bonding of the first metal layer (11)” and is considered indefinite as claim 1 recites where the grain sizes “is only realized when the semi-finished metal product is joined” and therefore it is unclear how the realization of claim 9 can simultaneously exist with the process of claim 1 as “only” indicates this cannot be accomplished until the product is joined.
Claim 12 recites “one the annealing process” and it is unclear if this is an errant word (i.e. “one” was inadvertently included in the submission) or if a second step should be recited (i.e. “two”…).  Further, claim 3 does not positively recite the presence of plural annealing steps and therefore the scope of dependent claim 12 is unclear as to whether two annealing processes are required or not.  Clarification is required.  
Claims 2, 5-6, and 11 are included in this rejection as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiger et al. (WO 2017/097758 – copy provided by applicant, using US 2019/0002358 as an English language equivalent).
Considering claim 1, Zeiger teaches copper ceramic substrates comprising first and second copper layers bonded to a ceramic substrate (abstract).  Copper layers may be formed on either side of a ceramic carrier via a DCB method (Paragraph 33) to form copper layers having a larger grain size via coarsening (i.e. grain growth) due to recrystallization at 1060-1085 ˚C (Paragraph 36) (i.e. providing a first metal layer where prior to joining grain growth is initiated).  The first copper layer may then be subsequently joined to a second copper layer having finer grain sizes optionally by plating (Paragraph 22) or roll bonding (Paragraph 36) to form a semi-finished metal product (e.g. joining the first metal layer to the second metal layer by means of different temperature treatments as plating is necessarily at a lower temperature than the DCB).
While not teaching a singular example of the instantly claimed method this would have been obvious to one of ordinary skill in the art in view of the teachings of Zeiger as this is considered a conventionally known combination of method steps conventionally known to form semi-finished products and one would have had a reasonable expectation of success.
Considering claim 2, Zeiger teaches where the copper materials may be the same (Paragraph 23).
Considering claim 3, Zeiger teaches where the heating is a recrystallization process (Paragraph 36) (i.e. an annealing process).
Considering claim 5, Zeiger teaches where joining may be by a DCB process (Paragraphs 35-36).
Considering claim 6, Zeiger teaches where the first copper layer may be oxidized prior to bonding (Paragraph 24).
Considering claim 7, Zeiger teaches where the selection of the materials for the first and second copper layers is selected such that the heating coarsens the first copper layer grains while not increasing the grain size of the fine grains of the second copper (Paragraph 36) and this is considered to teach a temperature control as no particular control is recited.  See MPEP 2111.01.
Considering claim 9, Zeiger teaches an optional method embodiment where a third layer having a fine grain size is formed between the first copper layer and the ceramic substrate where the first copper layer has a coarser grain size (Paragraph 21) and this may be considered to teach where the first copper layer of Zeiger is the claimed second metal layer having a larger grain size using the broadest reasonable interpretation as no particular ordering of layers is recited and due to indefiniteness as outlined above.  See MPEP 2111.01.
Considering claim 11, Zeiger teaches where the first and second metal layers comprise copper (Paragraph 23).
Considering claim 12, Zeiger is considered to meet the claimed process as outlined above in claim 1 as the process steps of the DCB resulting in recrystallization (i.e. annealing) (Paragraph 36) and plating or roll bonding are necessarily different and due to the indefiniteness of claim 12 as outlined above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiger et al. (WO 2017/097758 – copy provided by applicant, using US 2019/0002358 as an English language equivalent) as applied to claim 1 above further in view of Wu (US 8,448,842).
Considering claim 4, the teachings of Zeiger are outlined above.  Zeiger teaches the bonding of two or more copper layer, but does not teach the claimed inert or vacuum environment.  
In a related field of endeavor, Wu teaches the bonding of copper layers and a ceramic substrate (abstract).  The process disclosed by Wu is that of a first copper layer bonded to a ceramic substrate and a second copper layer plated on the first copper layer (Column 2 lines 20-37) or where a second copper foil is bonded to the first copper layer (Column 3 line 66 – Column 4 line 14).  The bonding is taught to be from 900-1200 ˚C in an inert gas atmosphere or under vacuum Column 4 lines 22-28).
As both Zeiger and Wu teach the bonding of copper layers they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Zeiger with the bonding atmosphere or vacuum taught by Wu as this is considered a combination of conventionally known bonding process conditions known to bond copper layers and one would have had a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yanase et al. (US 2013/0216302) teaches the bonding of copper layers where one layer has larger grain sizes than the adjunct layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784